DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gene Vinokur on 9 August 2022.

The application has been amended as follows: 
CLAIMS:
5. (Currently Amended) The control system of claim 1, wherein floor values associated with the floors of the building are a sequence of whole numbers, and wherein smaller values of distance metric values correspond to lower floor values of the floor values, and wherein the display device increases or [[decreses]] decreases the numbers [[sequentually]] sequentially upon the update.

15. (Canceled)

22. (Currently Amended) A control system for controlling an operation of an elevator 	arranged to service different
floors of a building, comprising:
an input interface configured to receive a measurement of a distance metric to an object located at a service floor in a line-of-sight of a sensor, wherein the sensor includes an infrared (IR) sensor, wherein the IR sensor is a passive IR (PIR) sensor configured to measure radiant heat emitted from the object, wherein the PIR sensor comprises a pair of passive PIR sensors, and wherein each of the pair PIR sensors is configured to capture thermal images of the object;
an output interface configured to cause a display device to display a floor value indicating a destination floor;
a processor configured to
compare the received distance metric with a referenced distance metric to estimate a sign of the comparison and a value of the comparison; 
repeatedly update, until a termination condition is met, the floor value displayed on the display device in a direction of the elevator service indicated by the sign of the comparison and with a frequency of the update indicated by the value of the comparison; and
cause the elevator to perform the service operation from the service floor to the destination floor indicated by the floor value displayed upon meeting the termination condition, wherein the [[prcoessor]] processor is further configured to:
compute respective position of the object in the thermal images as centroid of image pixels having values that are above a predefined threshold;
compute distance to the object based on the difference between the respective positions of the object in the thermal images; and
select the destination floor based on the computed distance.


Reasons for Allowance
Claims 1-10, 12-14, 16-20, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 17 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose or suggest a method and control system for controlling an operation of an elevator arranged to service different floors of a building, comprising: wherein the processor causes the display device to display a penthouse floor when the sign of comparison is positive and the value of comparison is above the predetermined threshold, as presented in the environment of the remaining limitations of claim 1 (and substantially similar limitations in independent claim 17).  It is noted that the closest prior art, Scoville et al. (US Pub. 2017/0144859), hereinafter Scoville, shows an input interface configured to receive a measurement of a distance metric to an object located at a service floor in a line-of-sight of a sensor; an output interface configured to cause a display device to display a floor value indicating a destination floor; a processor configured to compare the received distance metric with a referenced distance metric to estimate a sign of the comparison and a value of the comparison; and cause the elevator to perform the service operation from the service floor to the destination floor.  However, Scoville fails to disclose or suggest repeatedly update, until a termination condition is met, the floor value displayed on the display device in a direction of the elevator service indicated by the sign of the comparison and with a frequency of the update indicated by the value of the comparison; the destination floor indicated by the floor value displayed upon meeting the termination condition, wherein the processor causes the display device to display a street floor when the sign of comparison is negative and the value of comparison is above a predetermined threshold, and wherein the processor causes the display device to display a penthouse floor when the sign of comparison is positive and the value of comparison is above the predetermined threshold.
Claim 22 is allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose or suggest control system for controlling an operation of an elevator arranged to service different floors of a building, comprising: wherein the processor is further configured to: compute respective position of the object in the thermal images as centroid of image pixels having values that are above a predefined threshold; compute distance to the object based on the difference between the respective positions of the object in the thermal images; and select the destination floor based on the computed distance, as presented in the environment of the remaining limitations of claim 22.  It is noted that the closest prior art, Scoville, shows an input interface configured to receive a measurement of a distance metric to an object located at a service floor in a line-of-sight of a sensor; an output interface configured to cause a display device to display a floor value indicating a destination floor; a processor configured to compare the received distance metric with a referenced distance metric to estimate a sign of the comparison and a value of the comparison; and cause the elevator to perform the service operation from the service floor to the destination floor.  However, Scoville fails to disclose or suggest wherein the sensor includes an infrared (IR) sensor, wherein the IR sensor is a passive IR (PIR) sensor configured to measure radiant heat emitted from the object, wherein the PIR sensor comprises a pair of passive PIR sensors, and wherein each of the pair PIR sensors is configured to capture thermal images of the object an input interface configured to receive a measurement of a distance metric to an object located at a service floor in a line-of-sight of a sensor; an output interface configured to cause a display device to display a floor value indicating a destination floor; a processor configured to compare the received distance metric with a referenced distance metric to estimate a sign of the comparison and a value of the comparison; repeatedly update, until a termination condition is met, the floor value displayed on the display device in a direction of the elevator service indicated by the sign of the comparison and with a frequency of the update indicated by the value of the comparison; the destination floor indicated by the floor value displayed upon meeting the termination condition, wherein the processor is further configured to: compute respective position of the object in the thermal images as centroid of image pixels having values that are above a predefined threshold; compute distance to the object based on the difference between the respective positions of the object in the thermal images; and select the destination floor based on the computed distance.
The remaining claims depend from one of the above independent claims, either directly or indirectly, and are accordingly allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613                                                                                                                                                                                                        
F22